Dunn, Cartwright and Cooks, JJ., dissenting: We concur in the affirmance of the judgment of the Appellate Court and in the position that the action of the criminal court of Cook county in appointing Frank J. Loesch to prosecute the particular causes cannot be questioned in this proceeding, but we do not assent to' the proposition that by such appointment he became an officer, de facto or otherwise. An office is defined in the constitution as being “a public position created by the constitution or law, continuing during the pleasure of the appointing power, or for a fixed time, with a successor elected or appointed.” (Const. art. 5, sec. 24.) The appointment by the court of an attorney to prosecute, instead of the State’s attorney, in certain cases authorized by the statute, does not constitute such attorney an officer but confers merely a temporary authority for a special occasion, which falls within the constitutional definition of an employment.as “an agency, for a temporary purpose, which ceases when that purpose is accomplished.” (Const. art. 5, sec. 24; Bunn v. People, 45 Ill. 397; People v. Loeffler, 175 id. 585.) This case involves no question of title to an office but only the power of the commissioners to pay an employee. A court of equity has jurisdiction, upon the application of a tax-payer, to determine that question and to prevent an appropriation of public funds to a purpose not authorized by law. No salary or fixed compensation is attached to the employment of an attorney appointed to prosecute a particular cause instead of the State’s attorney, but we know of no reason why the commissioners have not the power to pay for his services.